Citation Nr: 0506336	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-19 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include a claim that it is due to a service-connected 
diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had active service from January 1964 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim on appeal. 

The Board notes that the veteran presented testimony during 
an appeals hearing at the RO before the undersigned Veterans 
Law Judge (VLJ) in June 2004.  A copy of the hearing 
transcript issued following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.    

2.  The evidence does not show that hypertension was present 
in service or within one year thereafter, or that it is 
related to a service-connected disability, specifically 
diabetes mellitus. 


CONCLUSION OF LAW

The claimed hypertension was not incurred in or aggravated 
during active service, may not be presumed to have been 
incurred in service, and it is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via the January 2003 rating decision, the 
June 2003 statement of the case (SOC), and a June 2003 RO 
letter.  Specifically, the appellant has been informed of the 
need to provide evidence showing that the claimed disability 
is related to his active service.  In addition, via the June 
2003 SOC and the June 2003 RO letter, the veteran was 
provided with specific information concerning the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in January 2003, and the RO issued 
the letter and the SOC informing the veteran of the notice 
and duty to assist the appellant in the development of the 
claim in June 2003.  However, the Board finds that any defect 
with respect to the VCAA notice requirement in this case, if 
any, was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.   

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from the general statutory command set forth in section 38 
U.S.C.A. § 7261(b)(2) (West 2002) that the US Court of 
Appeals for Veterans Claims shall "take due account of the 
rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By the informational 
letter, the rating decisions, and the SOC, VA satisfied the 
fourth element of the notice requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted on a 
presumptive basis for hypertension if it is shown to be 
manifested to a degree of 10 percent or more within a one 
year period following the claimant's discharge from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection to be granted  38 C.F.R. § 3.303(b).  The 
chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where evidence, regardless of its date, shows that the 
veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the Court, lay 
observation would be competent.

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

In this case, during the June 2004 travel Board hearing, the 
veteran testified that he currently suffers from 
hypertension, which is secondary to his service-connected 
diabetes.  He also reported that he now goes to the Ft. Myers 
VA Medical Center (VAMC) at least once a week for his 
hypertension, which began during the 1980s or 1990s.  He has 
not received private treatment for the claimed hypertension.

With respect to the service medical records, the evidence 
includes the veteran's entrance examination dated January 
1964, which shows the veteran's blood pressure was 110/76, 
and his discharge examination dated August 1967, which shows 
his blood pressure was 114/82.  The service medical records 
are negative for a diagnosis of hypertension during the 
veteran's active service.

The post service medical evidence includes records from the 
Lakewood Hospital dated from 1979 to 1980, which describes 
the treatment, the veteran received for a head injury and for 
gastrointestinal problems.  Records from the Cuyahoga County 
Hospital dated in 1980 also describe the treatment the 
veteran has received over time for status post head injury, 
left arm and leg problems, maxillary sinusitis and exotropia.

An August 1985 VA aid and attendance examination report shows 
the veteran's blood pressure was 120/85.  And, records from 
the Bay Pines VA Medical Center dated from 1986 to 2003 
describe the treatment the veteran has received over time for 
organic affective disorder, polysubstance abuse and 
hypertension.  The February 1999 notations show the veteran 
was diagnosed with hypertension.  Prior to that, notations 
dated September 1994 indicate the veteran was diagnosed with 
high blood pressure.  However, there are no competent records 
demonstrating the presence of elevated blood pressure 
readings before 1994.

Lastly, a March 1987 VA examination report, an April 1987 VA 
examination report, September 1987 notations from D. Newland, 
M.D., and records from the Cleveland VA Medical Center dated 
from 1979 to 1988 describe the treatment the veteran has 
received over time for various other health problems 
including psychiatric problems, mixed organic brain syndrome, 
quadriparesis and traumatic encephalopathy, and other 
residuals secondary to a head injury in 1979 as a pedestrian.

Upon a review of the evidence, the Board finds that evidence 
does not support a grant of service connection for 
hypertension as being incurred in service or present to a 
compensable degree within one year after  service, to include 
the claim that it is proximately due to the service-connected 
diabetes mellitus type II.  

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, however, the medical 
records in the claims file, including the service medical 
records, are completely devoid of any evidence showing that 
hypertension was incurred in or aggravated by the veteran's 
service, became manifest within a one year period of his 
discharge from service, or that the claimed hypertension is 
proximately due to a service-connected diabetes.  Other than 
his own statements during the June 2004 hearing, the veteran 
simply has not submitted or identified medical evidence, 
which would link the currently claimed hypertension to his 
active service or to his service-connected disability.

Given the above-described medical evidence, the Board finds 
that the evidence is not in at least relative equipoise, and 
that the reasonable doubt rule is not for application in this 
case.  As such, the veteran's claim of service connection for 
hypertension is denied.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for hypertension, to include a claim that 
it is due to a service-connected diabetes mellitus type II, 
is denied. 


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


